In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00270-CV
     ___________________________

  IN THE INTEREST OF F.M., A CHILD



  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-698664-21


   Before Kerr, Wallach, and Walker, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      F.M. (Father) appeals from the trial court’s order terminating his parental rights

to his son F.M. (Finn)1 and awarding permanent managing conservatorship of Finn to

the Department of Family and Protective Services. 2 See Tex. Fam. Code Ann.

§ 161.001(b)(1)(E), (N), (Q), (b)(2). We will affirm.

      Father’s appointed appellate counsel has filed a brief asserting that Father’s

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003,

order) (holding that Anders procedures apply in parental-rights-termination cases), disp.

on merits, No. 2-01-349-CV, 2003 WL 2006583, at *2–3 (Tex. App.—Fort Worth May

1, 2003, no pet.) (per curiam) (mem. op.). Father’s counsel has also moved to

withdraw as Father’s counsel.

      The brief meets Anders’s requirements by presenting a professional evaluation

of the record and demonstrating why there are no arguable grounds to be advanced

on appeal. Father’s counsel provided Father with copies of the Anders brief and the

withdrawal motion and has informed Father of his rights to request and to review the




      1
       We use aliases to identify the parties. See Tex. Fam. Code Ann. § 109.002(d);
Tex. R. App. P. 9.8(b)(2).

      The trial court also terminated Finn’s mother’s parental rights, but Finn’s
      2

mother has not appealed.


                                            2
appellate record3 and to file a pro se response in this court. We also informed Father

that his appointed appellate counsel had filed an Anders brief and gave him an

opportunity to examine the appellate record and to file a pro se response to the Anders

brief.

         Father filed a motion for pro se access to the record. We, in turn, sent him

copies of the appellate record and the Anders brief and gave him an opportunity to file

a response. Father filed a pro se response. The Department notified us that it agrees

with Father’s counsel that no meritorious grounds for appeal exist and thus has

declined to file a responsive brief.

         In assessing the correctness of a compliant Anders brief’s conclusion that an

appeal from a judgment terminating parental rights is frivolous, we must

independently examine the appellate record to determine if any arguable grounds for

appeal exist. In re C.J., No. 02-18-00219-CV, 2018 WL 4496240, at *1 (Tex. App.—

Fort Worth Sept. 20, 2018, no pet.) (mem. op.); see also Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—

Fort Worth 1995, no pet.). We also consider the Anders brief itself and any pro se

response. In re K.M., No. 02-18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.—



       To that end, Father’s counsel explained to Father the process of obtaining the
         3

appellate record; furnished him with a motion for pro se access to the record, which
lacked only Father’s signature and date; and provided him with our mailing address
and the motion’s filing deadline.


                                           3
Fort Worth July 5, 2018, pet. denied) (mem. op.); see In re Schulman, 252 S.W.3d 403,

408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed counsel’s Anders brief, the appellate record, and

Father’s pro se response. Finding nothing in the record that could arguably support an

appeal, we agree with counsel that Father’s appeal is frivolous and without merit. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d

849, 850 (Tex. App.—Dallas 2009, pet. denied). We will thus affirm the trial court’s

order terminating Father’s parental rights to Finn.

      But we deny Father’s counsel’s motion to withdraw because counsel did not

show good cause for withdrawal independent from counsel’s conclusion that the

appeal is frivolous. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (order); In re C.J.,

501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied). Accordingly,

Father’s counsel remains appointed in this case through proceedings in the Texas

Supreme Court unless otherwise relieved from her duties for good cause in

accordance with Texas Family Code Section 107.016(2)(C). See P.M., 520 S.W.3d at

27–28; see also Tex. Fam. Code Ann. § 107.016(2)(C).




                                                       /s/ Elizabeth Kerr
                                                       Elizabeth Kerr
                                                       Justice

Delivered: November 17, 2022

                                           4